Citation Nr: 0706370	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  99-00 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for allergic rhinitis 
with chronic sinusitis, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an initial rating higher than 30 percent 
for urticaria.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to June 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  It was last remanded in 
February 2006.


FINDINGS OF FACT

1.  The veteran's allergic rhinitis with chronic sinusitis is 
not characterized by status post radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  

2.  The veteran's urticaria does not result in complete or 
exceptionally repugnant deformity or disfigurement of the 
head, face, or neck, or permanent scarring, or limitation of 
physical functioning, or ulceration or extensive exfoliation 
or crusting or tissue loss; nor does it result in 
constitutional, systemic, or nervous manifestations causing 
functional limitation.  

3.  The veteran is not undergoing constant, near-constant, or 
continuous systemic or immunosuppressive therapy for 
urticaria, and urticaria does not affect more than 40 percent 
of the entire body or more than 40 percent of exposed areas.  




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
allergic rhinitis with chronic sinusitis are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Codes 6513 and 6522 (2006).

2.  The criteria for increased disability rating(s) for 
urticaria are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7805, 7806, 7816 
(2001), 7800, 7801, 7805, 7806, 7816, 7817, 7825 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

This appeal stems from a September 1998 rating decision that, 
among other things (1) increased the rating for allergic 
rhinitis with associated chronic sinusitis, a disability for 
which service connection has been in effect since June 4, 
1992 (the day after the veteran's discharge from active 
duty), from 10 percent to 30 percent effective January 20, 
1998, the date of filing of the increased rating claim; and 
(2) granted service connection for urticaria and assigned an 
initial 10 percent rating effective January 20, 1998, the 
date of filing of the service connection claim.  During the 
appeal, in August 2001, the RO increased the rating for 
urticaria to 30 percent effective January 20, 1998.  Where, 
as is the case here with respect to urticaria, the RO 
increases a rating during the appeal period, pending appeal 
on the rating action assigning the initial rating remains in 
controversy notwithstanding the increased rating.  AB v. 
Brown, 6 Vet. App. 35 (1993).        

Also, skin disability rating criteria were amended during the 
appeal period, effective August 30, 2002.  67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  According to precedent 
opinion of the VA General Counsel, where pertinent law or 
regulation is amended while an increased rating claim is 
pending, as is the case here, the Board should first 
determine whether application of the revised criteria would 
result in impermissible retroactivity, and to ensure that 
such application does not extinguish any rights or benefits 
the claimant had prior to the revision.  VAOPGCPREC 7-2003 
(Nov. 19, 2003).  If the revised criteria are more favorable, 
implementation of such criteria cannot be any earlier than 
the effective date of revision, as a matter of law.  See 38 
U.S.C.A. § 5110(g) (West 2002).  

Moreover, because the appeal concerning the evaluation of 
urticaria arises from the initial rating assignment, the 
Board may assign "staged" ratings as the evidence warrants.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (staged 
ratings may be assigned as evidence warrants in appeals of 
initial ratings).

Based on the above, while the Board has considered the whole 
record, including the VA vocational rehabilitation file, its 
main focus, as to both issues on appeal, is on evidence 
specific to rhinitis, sinusitis, and urticaria, from around 
1998 forward.

Allergic Rhinitis with Chronic Sinusitis

The veteran's respiratory disability is evaluated under 
38 C.F.R. § 4.97, Diagnostic Codes "6522-6513" (2006).  
This hyphenated Code reflects evaluation under both Codes as 
the residuals of service-connected disability include 
rhinitis, along with sinusitis associated with that 
disability.  See 38 C.F.R. § 4.27 (2006).  Having considered 
38 C.F.R. § 4.97, Diagnostic Codes 6502 through 6524 
(diseases of the nose and throat), the Board agrees that 
Diagnostic Codes 6522 and 6513 are those most closely 
analogous to the disability at issue here.   

Diagnostic Code 6522 assigns a maximum 30 percent rating for 
allergic or vasomotor rhinitis, whether with polyps, or 
without polyps, but with greater than 50-percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  Diagnostic Code 6513 evaluates chronic maxillary 
sinusitis and assigns a maximum 50 percent rating following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  As a maximum 30 percent rating already 
is in effect for the disability that includes sinusitis, and 
in light of 38 C.F.R. § 4.14 (rule against pyramiding), 
Diagnostic Code 6522 cannot be the basis for an additional, 
separate rating, and a higher rating, here, must be supported 
with evidence commensurate to a 50 percent rating under 
Diagnostic Code 6513.  

The veteran is not reported to have had radical surgery for 
his chronic sinusitis during the appeal period, although he 
apparently had septoplasty during active duty.  Even so, the 
Board has considered whether the clinical evidence dated 
within the appeal period indicate chronic osteomyelitis, or 
near constant sinusitis characterized by symptoms include 
headaches, pain, tenderness, purulent discharge, or crusting.  
It does not.  The pertinent medical evidence, the vast 
majority of which is in the form of VA clinical records, 
indicates that the veteran has had intermittent, but not near 
constant, sinus allergy attacks and is using various 
medications like Benadryl, Allegra, inhalers, nose sprays, 
and over-the-counter medications to control the attacks, and, 
periodically, antibiotics, for sinus infection.  At least 
some of the complaints and the reason for use of the 
medications apparently are associated not specifically with 
allergic rhinitis with chronic sinusitis, but rather, with 
asthma, a different diagnosis, and service connection is in 
effect for reactive airways disease.  The primary reported 
complaints include headaches, discharge, facial tenderness, 
and nasal swelling and obstruction - manifestations that are 
the basis for the 30 percent rating under Diagnostic Codes 
6513 and 6522.  However, these attacks or episodes are not 
shown to be near-constant in frequency, and chronic 
osteomyelitis is not diagnosed.  

Based on the foregoing, a higher rating is not warranted for 
allergic rhinitis with chronic sinusitis.  

Urticaria

As reflected in the August 2001 rating decision, the 
veteran's urticaria is evaluated under 38 C.F.R. § 4.118, 
Diagnostic Codes "7899-7816."  This hyphenated, "built-up" 
Code using 7899 signifies the RO's application of a closely 
analogous Code due to the lack of a Code specific to the 
diagnosis at issue in the VA rating criteria governing skin 
disorders.  38 C.F.R. § 4.27.  The application of Diagnostic 
Code 7899 is based on the RO's determination that it is 
closely analogous to the veteran's disability.  VA is 
permitted to rate by analogy under such circumstances.  38 
C.F.R. § 4.20.  However, with a regulatory revision in 2002, 
the skin disability rating criteria included a Diagnostic 
Code specific to urticaria.  See current Diagnostic Code 7825 
(urticaria) in 38 C.F.R. § 4.118 (2006), which the RO has 
considered, as reflected in the September 2006 Supplemental 
Statement of the Case, consistent with the Board's remand 
directive.  Nonetheless, as explained below, the Board has 
considered the various Codes in 38 C.F.R. § 4.118, old and 
new, to determine whether a higher evaluation may be 
assigned.     

Prior Diagnostic Code 7816 (2001), rated psoriasis as scars, 
disfigurement, etc., considering the extent of constitutional 
symptoms and physical impairment.  Disfiguring scars on the 
head, face, or neck were assigned a maximum 50 percent rating 
under Diagnostic Code 7800 (2001) with complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  Under 
Diagnostic Code 7805 (2001), scars could be rated on 
limitation of function of the affected part.  Under 
Diagnostic Code 7806 (2001) (eczema), a maximum 50 percent 
rating was assigned with evidence of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

First of all, the veteran's service-connected skin disability 
apparently affects primarily skin on the body, although he 
has had, at times, urticaria on his face.  See November 2000 
VA examination report reflecting the veteran's description 
concerning eruptions on the right side of his face.  The 
veteran has submitted several color photographs of himself, 
all but one of which were submitted in 1998; some of those do 
show his face, and the Board has considered them.  They do 
not show manifestations that reasonably could be deemed 
exceptionally or completely disfiguring, or marked or 
repugnant scarring, on the face, head, or neck, associated 
with urticaria, nor has any clinician concluded as much 
during the pertinent time period.  See November 2000 VA 
examination report wherein the examiner said that, there was 
then a moderate degree of disfigurement, but that, because 
the "condition tends to involve smaller areas of the body 
and be less severe on a daily basis . . . there is no likely 
marked disfigurement that is present on a usual day or 
chronically."  (During the examination, the veteran reported 
that the condition was more severe at that time because he 
had not taken his usual medications for a few days due to a 
"dry-mouth" side effect of the medications.)  

To the extent urticaria does affect skin on the body, 
clinical records dated within the appeal period reflect 
intermittent eruptions on various parts of the body, to 
include scaly elbows, dermatitis on the right hand, and 
dermatitis or rash on the right palm and thumb.  Photographs 
submitted by the veteran in 1998 show that other affected 
areas included the thighs, upper chest, back, trunk, and 
buttocks.  The clinical records do not, however, show 
extensive exfoliation, crusting, or ulcerations deemed 
associated with the service-connected disability.  In fact, a 
VA medical examiner said, in October 2004, that there are no 
permanent scars or disfigurement associated with urticaria, 
which strongly suggests that there was no extensive 
exfoliation, crusting, or ulcerations, which, if any had been 
present, could have resulted in scarring.  Even in November 
2000, the VA examiner said that there is no exfoliation, 
exudation, crusting, or ulceration.     

Constitutional symptoms, or physical or functional impairment 
associated with urticaria, are not documented in the clinical 
records.  Nor are systemic or nervous manifestations 
associated with urticaria.  On this point, while there is 
some suggestion of systemic manifestations (see November 2000 
VA examination report reflecting complaints of shortness of 
breath during periods of allergic flare-ups), the examiner 
also explicitly noted the veteran's history of asthma and 
allergic rhinitis, and said that the veteran had not been 
treated with oral steroids for a prolonged period of time.         

Under Diagnostic Codes 7806 (dermatitis or eczema) and 7816 
(psoriasis) (2006), where more than 40 percent of the entire 
body or more than 40 percent of exposed areas is affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past 
12-month period, a maximum 60 percent rating is assigned.  
Clinical records dated within the appeal period do not 
indicate that the veteran is on systemic therapy, such as 
corticosteroids or immunosuppressive drugs, for a duration 
required for a higher rating.  On this point, the Board notes 
that there is some suggestion of "systemic" allergic 
reactions (see February 2000 VA outpatient clinical record; 
November 2000 VA examination report discussed above), but the 
records do not document constant or near-constant systemic 
therapy or systemic manifestations warranting a higher 
rating.  

Moreover, the evidence as a whole does not support a 
conclusion that more than 40 percent of the entire body, or 
more than 40 percent of exposed areas, is affected by 
urticaria.  While there is some indication that flare-ups 
might have affected significant parts of skin surface area, 
albeit before the time period relevant to this appeal (see 
November 1997 VA clinical record noting "rash over entire 
body") or years ago (as the photographs the veteran himself 
submitted in 1998 might suggest), there is more recent 
evidence the disability might have improved somewhat, or is 
otherwise under control.  See January 1999 VA outpatient care 
record reflecting a notation that urticaria is "under fair 
control"; October 2001 VA outpatient care record reflecting 
the veteran's report that urticaria "went away"; and 
October 2004 VA medical examination report reflecting a 
doctor's statement that there is no evidence of "active 
hives ... (zero percent exposed areas and total body 
surface ...)."  Therefore, current Diagnostic Codes 7806 and 
7816 cannot be the bases for a higher rating.    

Under current Diagnostic Code 7825, the maximum 60 percent 
rating is assigned with evidence of recurrent debilitating 
episodes occurring at least four times during the past 12-
month period despite continuous immunosuppressive therapy.  
The veteran's service-connected skin disorder does not 
require continued immunosuppressive therapy, which is a 
requisite for consideration for a 60 percent rating under 
Diagnostic Code 7825.  Rather, the evidence consistently 
indicates that the veteran uses prescription topical 
ointments, as well medication in tablet or pill form (like 
Zyrtec or hydroxyzine) to manage outbreaks and allergic 
"hives," and often travels with an "Epi-pen" (epinephrine 
pen) to use as needed.  Moreover, while the Board has 
considered the veteran's and layperson statements to the 
effect that skin eruptions are particularly embarrassing or 
problematic in social settings, the clinical evidence does 
not support a conclusion that the flare-ups are so 
significant that they require consistent immunosuppressive 
therapy and that they physically debilitate the veteran.  
Therefore, a higher rating is not warranted under present 
Diagnostic Code 7825.             


The Board also has considered other Codes in 38 C.F.R. 
§ 4.118 (2006), to include Diagnostic Code 7817 (exfoliative 
dermatitis), but concludes that the manifestations required 
to warrant a rating higher than 30 percent thereunder are not 
shown.  Without evidence of limitation of function based on 
scarring associated with the service-connected disability, 
Diagnostic Code 7805 (2006) cannot be the basis for a higher 
rating.  Without evidence of scarring, other than on the 
head, face, or neck, that are deep or that cause limited 
motion, and which affects an area or areas exceeding 144 
square inches, a 40 percent rating is not permissible under 
Diagnostic Code 7801 (2006).  Finally, the next higher rating 
of 50 percent is not assigned under Diagnostic Code 7800 
(2006) for disfigurement of the head, face, or neck without 
evidence of visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features of paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with four or 
five characteristics of disfigurement as provided in Note (1) 
to Diagnostic Code 7800.      

Therefore, the preponderance of the evidence is against 
higher evaluations for both disabilities, and there is no 
reasonable doubt to be resolved.  38 C.F.R. § 4.3 (2006).       

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Appeal on the issues decided herein was perfected before 
enactment of the law requiring the notice above.  In such 
cases, VA is not deemed to have erred in not providing such 
notice before the AOJ decision(s) on appeal; rather, the 
veteran is entitled to appropriate notice and process during 
the appeal period.  Pelegrini v. Principi, 18 Vet. App. at 
120.  The appeal for the urticaria rating arose from the 
rating decision granting service connection.  Where, as is 
the case with the present urticaria increased rating claim, 
VA receives a notice of disagreement that raises a new issue 
different from the one for which the claim was filed, the law 
requires VA to take proper action and issue a Statement of 
the Case (SOC) if the disagreement is not resolved, which was 
done here, but VA is not required to provide notice of the 
information and evidence needed to substantiate the new 
issue.  VAOPGCPREC 8-03 (Dec. 22, 2003). 

In February 2003, VA sent the veteran a letter explaining 
that, if he identifies the sources of evidence concerning his 
skin and respiratory disabilities, then VA would assist him 
in securing the missing items from those sources.  That 
letter, and as well, the SOC and Supplemental SOCs (SSOCs) 
discussed the rating criteria pertinent to the issues on 
appeal; the SOC and SSOCs explained why the evidence does not 
support more favorable evaluations.  During the appeal, VA 
sent the veteran multiple notices concerning his and VA's 
respective claim development responsibilities, including 
notice that the veteran ultimately is responsible for 
substantiating his claim and that he may submit any 
additional items he believes might be pertinent to his 
appeal.  See letters sent in May, August, and October 2004.  
The SSOCs issued in September 2005 and September 2006 cited 
38 C.F.R. § 3.159, from which the "fourth element" is 
derived.  Even after the most recent (September 2006) SSOC, 
which addressed both issues on appeal, was issued, neither 
the veteran, nor his representative reported that additional, 
pertinent evidence exists and that the veteran requires more 
time to submit it, or that he needs VA assistance to secure 
it.  Additional argument, however, was submitted, and the 
Board has considered it.  In January 2005, the representative 
stated that the veteran desires appellate review.            

Under the circumstances, the Board fails to find prejudicial 
error resulted due to a notice timing defect or other 
substantive notice defect.  Nor does it find prejudicial 
error due to lack of notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of what 
considerations govern the assignment of disability ratings 
and effective dates for degree of disability and service 
connection).  The criteria specific to higher ratings for 
both the respiratory and skin disabilities were discussed 
multiple times during the appeal period, and lack of notice 
on effective date criteria cannot prejudice the veteran as 
increased ratings are denied.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question not 
addressed by the AOJ, the Board must consider whether 
prejudice occurred); 38 C.F.R. § 20.1102 (2006) (harmless 
error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private clinical records, 
hearing testimony, the veteran's written statements, and VA 
medical examination findings appropriate to an evaluation of 
the issues on appeal.  Despite appropriate notice, the 
veteran has not identified additional sources of pertinent, 
existing evidence missing from the record and which he 
desires VA to review, and the record does not indicate that 
the disabilities have become exacerbated since the last VA 
examinations such that further evidentiary development is 
warranted.  Therefore, the Board is not precluded from 
deciding this appeal.  


ORDER

Increased disability ratings for service-connected allergic 
rhinitis (with chronic sinusitis) and urticaria are denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


